Order                                                                      Michigan Supreme Court
                                                                                 Lansing, Michigan

  June 14, 2019                                                                 Bridget M. McCormack,
                                                                                              Chief Justice

  158300 & (44)                                                                      David F. Viviano,
                                                                                     Chief Justice Pro Tem

                                                                                   Stephen J. Markman
                                                                                        Brian K. Zahra
  KEITH SMITH,                                                                    Richard H. Bernstein
            Plaintiff-Appellee/Cross-Appellant,                                   Elizabeth T. Clement
                                                                                  Megan K. Cavanagh,
                                                                                                   Justices
  v                                                      SC: 158300
                                                         COA: 337708
                                                         Wayne CC: 15-001269-NO
  CITY OF DETROIT,
            Defendant/Cross-Plaintiff,
  and
  MERLO CONSTRUCTION COMPANY, INC.,
           Defendant/Cross-Defendant-
           Appellant/Cross-Appellee,
  and
  RAUHORN ELECTRIC, INC.,
           Defendant/Cross-Defendant/
           Cross-Plaintiff,
  and
  PARSONS BRINCKERHOFF MICHIGAN, INC.,
  and POCO, INC.,
             Defendants/Cross-Defendants.
  __________________________________________/

         On order of the Court, the application for leave to appeal the July 24, 2018
  judgment of the Court of Appeals and the application for leave to appeal as cross-
  appellant are considered. We direct the Clerk to schedule oral argument on the
  application for leave to appeal as cross-appellant. MCR 7.305(H)(1).

         The plaintiff cross-appellant shall file a supplemental brief within 42 days of the
  date of this order addressing whether the defendant cross-appellee maintained possession
  and control over the sidewalk such that plaintiff’s claim sounded in premises liability
  rather than ordinary negligence. Compare Orel v Uni-Rak Sales Co Inc, 454 Mich. 564
                                                                                                                2

(1997), and Finazzo v Fire Equip Co, 323 Mich. App. 620 (2018), with Fraim v City
Sewer of Flint, 474 Mich. 1101 (2006). In addition to the brief, the plaintiff shall
electronically file an appendix conforming to MCR 7.312(D)(2). In the brief, citations to
the record must provide the appendix page numbers as required by MCR 7.312(B)(1).
The defendant shall file a supplemental brief within 21 days of being served with the
plaintiff’s brief. The defendant shall also electronically file an appendix, or in the
alternative, stipulate to the use of the appendix filed by the plaintiff. A reply, if any, must
be filed by the plaintiff within 14 days of being served with the defendant’s brief. The
parties should not submit mere restatements of their application papers.

        The Michigan Association for Justice, Michigan Defense Trial Counsel, Inc., and
the Negligence Section of the State Bar of Michigan are invited to file briefs amicus
curiae. Other persons or groups interested in the determination of the issue presented in
this case may move the Court for permission to file briefs amicus curiae.

       The application for leave to appeal remains pending.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          June 14, 2019
        a0611
                                                                              Clerk